DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character #162 (Page 19, line 18). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the yoke must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 are objected to because of the following informalities:
In claim 9, “the first plurality of adjacent a plurality” should read “the first plurality is adjacent a plurality”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 14, 16-17, 19, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leupold (US 4862128).
Regarding claim 1, Leupold (US 4862128) teaches a magnet apparatus (Col. 2 lines 5-8) for generating at least one from the group consisting of a high gradient and high strength magnetic field (Col. 2 lines 7-8), the magnet apparatus comprising: 
a first plurality of magnets (Col. 4 lines 32-36 “segments”) disposed in a first layer (Fig. 2 #202) and generating a first magnetic field (Fig. 2 #205), each magnet of the first plurality being adjacent at least one other magnet of the first plurality (Fig. 2 adjacent “segments” of #202), wherein each magnet of the first plurality has a magnetic field polarity (Fig. 2 #203) that is rotated with respect to that of the adjacent magnet of the first plurality (Fig. 2 #203 rotated within each adjacent “segment” of #202); and 
a second plurality of magnets (Col. 4 lines 32-36 “segments”) disposed in a second layer (Fig. 2 #201) and generating a second magnetic field (Fig. 2 #204), each magnet of the second plurality being adjacent a magnet of the first plurality (Fig. 2 “segments” of #201 adjacent “segments” of #202), wherein each magnet of the second plurality has a magnetic field polarity (Fig. 2 #203) that is rotated with respect to that of the closest magnet of the second plurality (Fig. 2 #203 rotated within each adjacent “segment” of #201), 
such that the second magnetic field (Fig. 2 #204) combines with the first magnetic field (Fig. 2 #205) to create a magnetic field peak (Fig. 2 #206) having a larger gradient than that of the first magnetic field (Col. 4 lines 37-43). 
Regarding claim 2, Leupold (US 4862128) teaches a magnet apparatus wherein the second magnetic field (Fig. 2 #204) combines with the first magnetic field (Fig. 2 #205) to create a plurality of magnetic field peaks (Col. 5 lines 5-10) each having a larger gradient than that of the first magnetic field (Col. 5 lines 14-16). 
Regarding claim 3, Leupold (US 4862128) teaches a magnet apparatus wherein the magnetic field polarity (Fig. 2 #203) of each magnet of the second plurality in the second layer (Fig. 2 “segments” in #201) is rotated by between 15 degrees and 180 degrees (Fig. 2 shows #203 with 45 degree rotation between “segments” in #201) with respect to that of the closest magnet of the second plurality. 
Regarding claim 4, Leupold (US 4862128) teaches a magnet apparatus wherein the magnetic field polarity (Fig. 2 #203) of each magnet of the second plurality in the second layer (Fig. 2 “segments” in #201) is rotated with respect to that of the closest magnet of the second plurality by a fraction of 360 degrees (Fig. 2 shows #203 with 45 degree rotation between “segments” in #201) such that the polarities of sequential magnets in the second layer rotate by 360 degrees (Fig. 2 shows #203 rotating by 360 degrees around #201). 
Regarding claim 5, Leupold (US 4862128) teaches a magnet apparatus wherein the magnetic field polarities (Fig. 2 #203) of the magnets of the second plurality (Fig. 2 “segments” in #201) rotate in sequence through a plurality of full rotations (Fig. 2 shows #203 rotating by 360 degrees twice around #201). 
Regarding claim 6, Leupold (US 4862128) teaches a magnet apparatus wherein the magnets of the second plurality  (Fig. 2 “segments” in #201) are arranged in a Halbach array (Col. 1 lines 34-39, Col. 2 lines 12-31). 
Regarding claim 9, Leupold (US 4862128) teaches a magnet apparatus wherein at least one from the group consisting of each magnet of the second plurality (Fig. 2 “segments” in #201) is adjacent at least one other magnet of the second plurality (Fig. 2 adjacent “segments” of #201) and each magnet of the first plurality (Fig. 2 “segments” in #202) of adjacent a plurality of magnets of the second plurality (Fig. 2 “segments” of #202 adjacent a plurality of “segments” of #201). 
Regarding claim 10, Leupold (US 4862128) teaches a magnet apparatus wherein the second layer (Fig. 2 #201) of magnets fully covers a surface of the first layer of magnets (Fig. 2 #201 fully covers inside surface of #202). 
Regarding claim 14, Leupold (US 4862128) teaches a magnet apparatus wherein the polarities (Fig. 2 #203) of the magnets of the first plurality (Fig. 2 “segments” of #202) rotate by the same amount between adjacent magnets of the first plurality (Fig. 2 #203 of every “segment” of #202 rotates by 45 degrees). 
Regarding claim 16, Leupold (US 4862128) teaches a magnet apparatus wherein polarities (Fig. 2 #203) of the magnets of the first plurality (Fig. 2 “segments” of #202) rotate in the same direction  as the polarities of the magnets of the second plurality (Fig. 2 #203 of #202 and #201 rotate in the same direction). 
Regarding claim 17, Leupold (US 4862128) teaches a magnet apparatus wherein the rotation of magnetic field polarities (Fig. 2 rotation of #203) of the magnets of at least one from the group consisting of the first plurality (Fig. 2 “segments” of #202) and magnets of the second plurality (Fig. 2 “segments” of #201), is in the same plane (Fig. 2 rotation of #203 in both #202 and #201 is in the same plane). 
Regarding claim 19, Leupold (US 4862128) teaches a magnet apparatus comprising cladding comprising magnets (Col. 3 line 67-Col. 4 line 5) positioned adjacent the magnets of at least one from the group consisting of the first  and the second layers (Fig. 2 #201, 202), the cladding magnets (Col. 3 lines 67-68 “thinner outermost structure”) being arranged to at least one from the group consisting of increase the magnetic field of the first plurality of magnets and second plurality of magnets (Col. 4 lines 1-2 “adjustments in field magnitude”), and increase the gradient of the magnetic field generated by the first plurality of magnets and second plurality of magnets (Col. 4 lines 1-5). 
Regarding claim 21, Leupold (US 4862128) teaches a magnet apparatus further comprising a third plurality of magnets disposed in a third layer (Col. 4 lines 4-5), each magnet of the third plurality adjacent a magnet of the second plurality (Fig. 2 “segments” of third layer may be positioned adjacent “segments” of #201) and disposed on an opposite side of the second layer to the first layer of magnets (Fig. 2 third layer may be positioned facing inner surface of #201). 
Regarding claim 26, Leupold (US 4862128) teaches a magnet apparatus wherein the first plurality of magnets (Fig. 2 “segments” of #202) forms a closed loop (Fig. 2 shape of #202), and wherein the second plurality of magnets (Fig. 2 “segments of #201) is disposed thereabout (Fig. 2 #201 disposed about closed loop of #202). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leupold (US 4862128) in view of Kipp et al. (US 2009/0152176). 
Regarding claim 7, Leupold (US 4862128) teaches a magnet apparatus wherein at least one from the group consisting of the magnetic field polarity (Fig. 2 #203) of each magnet of the first plurality in the first layer (Fig. 2 “segments” in #202) is rotated by between 15 degrees and 180 degrees (Fig. 2 shows #203 with 45 degree rotation between “segments” in #202) with respect to that of the adjacent magnet of the first plurality (Fig. 2 adjacent “segments” in #202). 
Leupold lacks teaching a magnet apparatus wherein the magnetic field polarity of each magnet of the first plurality in the first layer is rotated by 180 degrees with respect to that of the adjacent magnet of the first plurality. 
Kipp et al. (US 2009/0152176) teaches a magnet apparatus (Paragraph 0003 lines 1-3) generating at least one from the group consisting of a high gradient and high strength magnetic field (Paragraph 0011 lines 1-6), wherein the magnetic field polarity of each magnet of the first plurality in the first layer (Paragraph 0048 lines 1-2 “array of magnets”) is rotated by 180 degrees with respect to that of the adjacent magnet (Fig. 3a see direction of magnetic field in adjacent magnets rotated by 180 degrees) of the first plurality. Kipp et al. explains this orientation of magnetic field polarities with a field of each magnet positioned transversely and perpendicular to the direction of flow of a composition (“diametric orientation”), and where each successive segment runs in the opposite direction (“antipodal”) (Paragraph 0048 lines 1-7). Kipp et al. explains that the magnets may be arranged to produce a magnetic field of sufficient force to remove magnetic material during a treatment of a composition (Paragraph 0038 lines 3-7), and further explains that any magnet in an array may be arranged such that the magnetic field assumes any orientation with respect to adjacent magnets (Paragraph 0048 lines 9-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Leupold (US 4862128) to include a magnetic field polarity of each magnet of the first plurality in the first layer which could be rotated by 180 degrees with respect to that of the adjacent magnet as taught by Kipp et al. (US 2009/0152176) in order to provide a magnetic field polarity which is best suited for the application in which the magnet apparatus is being used. 
Regarding claim 12, Leupold (US 4862128) teaches a magnet apparatus wherein at least one from the group consisting of the polarities (Fig. 2 #203) of the magnets of first plurality (Fig. 2 #202) sequentially rotate through an integer multiple of 360 degrees (Fig. 2 #203 of “segments” rotate 720 degrees around #202) over a circumference of the layer (Fig. 2 circumference of #202) and the polarities (Fig. 2 #203) of the magnets of the first plurality (Fig. 2 #202) sequentially rotate through an integer multiple of 180 degrees (Fig. 2 #203 of “segments” rotate 720 degrees around #202) over a circumference of the layer (Fig. 2 circumference of #202).
Leupold lacks teaching a length of a layer, and instead teaches a circumference of a layer (Fig. 2 circumference of #202). Leupold states that the structures do not need to be circular, and any other magnetic circuit may be used (Col. 4 lines 26-31). 
Kipp et al. (US 2009/0152176) teaches a magnet apparatus (Paragraph 0003 lines 1-3) generating at least one from the group consisting of a high gradient and high strength magnetic field (Paragraph 0011 lines 1-6), wherein polarities of the magnets of first plurality (Fig. 3a) which sequentially rotate through an integer multiple of 180 or 360 degrees over a length of the layer (Fig. 3a, see each magnet polarity rotating by 180 degrees). The layers may be arranged in an array such that the layer has a length extending in one direction (Fig. 3a, Paragraph 0048 lines 1-4), or the layers may be arranged in a ring shape such that the layer has a circumference (Fig. 4a, Paragraph 0049 lines 1-3). Kipp et al. states that the magnets can be bar-shaped, horseshoe-shaped, or ring-shaped (Paragraph 0042 lines 12-13), and the shape of the magnet used is dependent on the nature of the material being separated with the apparatus (Paragraph 0042 lines 1-3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Leupold (US 4862128) to include polarities of the magnets of first plurality which sequentially rotate through an integer multiple of 180 or 360 degrees over a length of the layer as taught by Kipp et al. (US 2009/0152176) in order to provide a magnet apparatus with a shape which is best suited for the nature of the material being separated with the magnet apparatus. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leupold (US 4862128) in view of Froeschle et al. (US 2010/0052437). 
Regarding claim 15, Leupold (US 4862128) lacks teaching a magnet apparatus wherein every predetermined number of magnets of the second layer, the polarities rotate by more than the average between closest magnets of the second plurality. 
Froeschle et al. (US 2010/0052437) teaches a magnet apparatus generating at least one from the group consisting of a high gradient and high strength magnetic field (Paragraph 0003 lines 2-16), wherein every predetermined number of magnets (Fig. 5, every four magnets in #502) of the second layer (Fig. 5 #502 “row”), the polarities rotate by more than the average between closest magnets of the second plurality (Paragraph 0040 lines 4-13). Froeschle et al. states that in one embodiment, every four magnets the polarities may rotate by more than the average between adjacent magnets to create a desired magnetization pattern (Paragraph 0042 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Leupold (US 4862128) to include an apparatus wherein every predetermined number of magnets of the second layer, the polarities rotate by more than the average between closest magnets of the second plurality as taught by Froeschle et al. (US 2010/0052437) in order to provide a layer of magnets with a desired magnetization pattern as determined by a specific application of the magnet apparatus. 
Claims 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leupold (US 4862128) in view of Cleveland (US 8405479). 
Regarding claim 18, Leupold (US 4862128) lacks teaching a magnet apparatus comprising a yoke surrounding the first and second layers of magnets and exposing an outer surface of the second layer.
Cleveland (US 8405479) teaches a magnet apparatus (Col. 1 lines 6-8) for generating at least one from the group consisting of a high gradient and high strength magnetic field (Col. 1 lines 22-29), comprising a yoke (Col. 2 lines 22-25, Fig. 1 ) surrounding the first and second layers of magnets (Fig. 1 #16 surrounding #12 and #14) and exposing an outer surface of the second layer (Fig. 1 outer surface of #14 is exposed). Cleveland states that a yoke may be arranged in a magnet apparatus to further increase the magnetic flux gradient (Col. 1 lines 22-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Leupold (US 4862128) to include a yoke surrounding the first and second layers of magnets as taught by Cleveland (US 8405479) in order to further increase the strength of the magnetic field gradient. 
Regarding claim 22, Leupold (US 4862128) teaches a magnet apparatus wherein each magnet of the first layer (Fig. 2 #202) has a magnetic field polarity that is rotated with respect to that of the adjacent magnet (Fig. 2 #203 rotated with respect to each adjacent “segment” in #202). 
Leupold lacks teaching a magnet apparatus wherein the first layer is a two-dimensional arrangement of magnets, wherein the first plurality of magnets is a first row of the first layer, and wherein the first layer comprises a plurality of columns each column comprising a respective plurality of adjacent magnets, each magnet of a column of the first layer being adjacent at least one other magnet of the column, and wherein each magnet of the column has a magnetic field polarity that is rotated with respect to that of the adjacent magnet of the column. 
Cleveland (US 8405479) teaches a magnet apparatus (Col. 1 lines 6-8) for generating at least one from the group consisting of a high gradient and high strength magnetic field (Col. 1 lines 22-29), wherein the first layer (Fig. 1 #12) is a two-dimensional arrangement of magnets (Fig. 1 arrangement of #12), wherein the first plurality of magnets (Fig. 1 #18, 20) is a first row of the first layer (Fig. 1 #20 arranged across one row in #12), and wherein the first layer comprises a plurality of columns (Fig. 1 three columns in #12) each column comprising a respective plurality of adjacent magnets (Fig. 1 plurality of adjacent magnets #18 and #20 arranged in three columns), each magnet (Fig. 1 #18, 20) of a column (Fig. 1 three columns in #12) of the first layer being adjacent at least one other magnet of the column (Fig. 1 shows magnets #18, 20 adjacent in three columns). Cleveland states that by providing a magnet structure which only extends in two directions, the magnets may provide increased levels of magnetic flux without increasing the size and weight of the magnets, therefore increasing the efficiency of the apparatus (Col. 1 lines 55-61). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Leupold (US 4862128) to include a first layer comprising a first row and a plurality of columns of adjacent magnets as taught by Cleveland (US 8405479) in order to provide a more efficient first layer of magnets. Additionally, had this modification been made, each magnet of the column would have a magnetic field polarity that is rotated with respect to that of the adjacent magnet of the column. 
Regarding claim 24, Leupold (US 4862128) teaches a magnet apparatus wherein each magnet of the second layer (Fig. 2 #201) has a magnetic field polarity that is rotated with respect to that of the adjacent magnet (Fig. 2 #203 rotated with respect to each adjacent “segment” in #201). 
Leupold lacks teaching a magnet apparatus wherein the second layer is a two-dimensional arrangement of magnets, wherein the second plurality of magnets is a first row of the second layer, and wherein the second layer comprises a plurality of columns each column comprising a respective plurality of adjacent magnets, each magnet of a column of the second layer is adjacent at least one other magnet of the column, and wherein each magnet of the column has a magnetic field polarity that is rotated with respect to that of the adjacent magnet of the column. 
Cleveland (US 8405479) teaches a magnet apparatus (Col. 1 lines 6-8) for generating at least one from the group consisting of a high gradient and high strength magnetic field (Col. 1 lines 22-29), wherein the second layer (Fig. 1 #14) is a two-dimensional arrangement of magnets (Fig. 1 arrangement of #14), wherein the second plurality of magnets (Fig. 1 #22, 24) is a first row of the second layer (Fig. 1 see first row across #14), and wherein the second layer comprises a plurality of columns (Fig. 1 see three columns along #14) each column comprising a respective plurality of adjacent magnets (Fig. 1 plurality of adjacent magnets #22, 24 along three columns), each magnet of a column of the second layer is adjacent at least one other magnet of the column (Fig. 1 adjacent magnets #22, 24 along each column). Cleveland states that by providing a magnet structure which only extends in two directions, the magnets may provide increased levels of magnetic flux without increasing the size and weight of the magnets, therefore increasing the efficiency of the apparatus (Col. 1 lines 55-61). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Leupold (US 4862128) to include a second layer comprising a first row and a plurality of columns of adjacent magnets as taught by Cleveland (US 8405479) in order to provide a more efficient second layer of magnets. Additionally, had this modification been made, each magnet of the column would have a magnetic field polarity that is rotated with respect to that of the adjacent magnet of the column. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                          

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653